DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 03/19/2018 and 01/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vital sign sensor” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, recites “receive measured the medication” and the Examiner suggest amending the aforementioned recitation to “received the measured medication.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 9, 12-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the trend line" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 5-7 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
Regarding claim 5, the recitation “simultaneously display on the display” is indefinite because it is not clear if the simultaneous displaying is the same simultaneous display of claim 1 
Claim 6 recites the limitation "all of the vital sign information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Further, the claim is indefinite because it is not clear what is meant by “all of the vital sign information” being that claim 1 recites “vital sign information;” hence, seemingly in claim 6 applicant is claiming that there is more than one vital sign being received.  For examination purposes the “all of the vital sign information” of claim 6 has been interpreted as the same “vital sign information” of claim 1.
Claim 9 recites the limitation "the reader" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The limitations of claim 9 has been interpreted as the device has a RFID reader.
Claim 12 recites the limitation "the syringe body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose “the syringe body” has been interpreted as the “intravascular device.”
Claims 13-15 and 17-20 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. 2016/0030683 also published as Becton Dickinson: WO 2014/152704 A1 as listed on the IDS dated 03/19/2018) in view of Locke et al. (Pub. No. 2008/0071214).
Regarding claim 1, Taylor et al. teaches a patient monitor (components in Fig. 1A) comprising: a wired or wireless communication interface (20 wireless communication, see [0043]) configured to communicate with an intravascular (IV) device (2, Fig. 1A, see [0040]); a wired or wireless vital sign sensors interface (802.11 network connection, see [0051]); a display component (display, see [0040] and indicated in Fig. 1A as 26 and 104, Fig. 10B for illustration); and an electronic device (22, Fig. 1A) programmed to: receive measured medication information (flow rate, see [0016], [0043], and [0050]-[0051])  as a function of time from the IV device (2) via the wired or wireless communication interface (20, see [0040], [0043], [0046] and [0057]-[0058]); receive vital sign information as a function of time from one or more vital sign sensors (BGM, see [0051]) connected to the wired or wireless vital sign sensors interface (802.11 network connection); simultaneously display on the display component (display) time-synchronized representations of both the vital sign information (blood glucose, see Fig. 6B) as a function of time (see [0051]) and the measured medication (flow rate, see [0017] and [0043] where graphing and indexing information related to use is displayed on 22 and where flow rate is information related to the use of the device; also see Fig. 6B, dose history for example of a graph of medication information) as a function of time (see [0046] and [0057]); and the trend line of the measured medication information (flow rate, see Fig. 6B illustrating the trend line for dose history and see [0017] and [0043] it is the Examiner’s position that the flow rate is information related to the use of the device and is displayed graphically on the display) in accordance with a flow rate change (see [0051] where flow rate changes are detected).  Taylor et al. does not specifically teach configured to change the color of the trend line of the measured medication information in accordance with a flow rate change.  However, Locke et al. teaches a medical device having a display (see Figs. 6F-6G) wherein the display changes color corresponding to a change in flow rate (see [0048] and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the graphical display trend line such that the graphical display trend line changes color corresponding to a change in flow rate for providing the clinician with visual information to make it easier to detect a fluid leak ([0048]).  Further, Taylor et al. teaches that various modifications may be made to the device (see [0091]). 
Regarding claim 2, Taylor et al. in view of Locke et al. teaches wherein the measured medication information as a function of time comprises flow rate as a function of time, and medication temperature as a function of time (see Taylor et al., [0016], [0043], [0046] and [0058]).
Regarding claim 5, Taylor et al. in view of Locke et al. teaches wherein the electronic device is programmed to simultaneously display on the display component a current numeric (see Taylor Fig. 3B and 6B where a numeric value of 20U and 25U is displayed) or values of both the vital sign information and a current numeric value or values of the measured medication information as a function of time wherein all displayed current numeric values are updated in real-time.
Regarding claim 6, Taylor et al. in view of Locke et al. teaches wherein the wired or wireless communication interface (20 wireless communication, see [0043]) is configured to communicate with a plurality of IV devices (90 and 100, see Fig. 6 and Fig. 10B and see [0057])  and the electronic device (22) is programmed to receive measured medication information as a function of time from a plurality of IV devices (90 and 100) via the wired or wireless communication interface (20) and to simultaneously display on the display component time-synchronized representations of all of the vital sign information (see [0051]) as a function of time (see [0051]) and the measured medication information (flow rate, see [0017] and [0043]) from each IV device (90 and 100) as a function of time (see [0046] and [0057], see Figs. 6B and 10B).
Regarding claim 7, Taylor et al. in view of Locke et al. teaches wherein the electronic device is further programmed to: determine a control signal for controlling the IV device based at least on the vital sign information as a function of time; and send the determined control signal to the IV device.
Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. 2016/0030683 also published as Becton Dickinson: WO 2014/152704 A1 as listed on the IDS dated 03/19/2018) in view of Steen (Patent No. 6,142,149).
Regarding claim 8, Taylor et al. teaches an intravascular (IV) device (needle of 100, Fig. 1A) in communication with a data collection system (hospital information system, see [0046]), (pump driver, see [0050] and [0071]) configured to automatically control flow rate of a medication (see [0050] and [0071]; a flow detector (180, Fig. 10A) configured to measure flow rate of the medication ([0050] and [0070]); a wired or wireless communication interface (802.11 network connection, see [0043], [0051] and [0059]) configured to communicate with a patient monitor (BGM, see [0051]) to receive patient vital sign data ([0051]); and an electronic device (22, see Fig. 1A) programmed to: receive a vital sign signal via the wired or wireless communication interface (802.11 network connection, see [0051]); generate a flow rate control signal based on the vital sign signal (graph of flow rate; see [0017] and [0043] where graphing and indexing information related to use is displayed on 22 and where flow rate is information related to the use of the device; also see Fig. 6B, dose history for example of a graph of medication information) and the measured flow rate (the graph of the flow rate shows the measured flowrate) but does not teach and reset the flow rate to a default flow rate if the vital sign signal is lost.  However, Steen teaches resetting a flow rate to a default flow rate if a signal is lost (see Col. 5, lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Taylor et al. by adding the fail-safe solenoid taught by Steen to the device for maintaining a safe flow of medicament when no signal from the vital sign sensor is received (see Col. 5, lines 54-57).  Further, Taylor et al. teaches that various modifications may be made to the device (see [0091]). 
Regarding claim 9, Taylor et al. in view of Steen teaches wherein the reader is a barcode reader or a radio frequency identification (RFID) reader (see [0050], [0065] and 35 U.S.C. §112(b) rejection above for interpretation).
Regarding claim 11, Taylor et al. in view of Steen teaches further comprising: a (see [0077] where 180 also detects temperature) housed within a syringe body (100, see Fig. 10A, it is the Examiners position that 100 is a syringe body in that 100 has a body attached to a needle to deliver medicament to the patient); and a reader (RFID, see [0065]), connected by a cord (106, Fig. 10B) to the syringe body (100, it should be noted that no specific type of connection, i.e. electrical, is claimed; therefore, it is the Examiner’s position that all of the components of the device are either directly or indirectly connected; hence, one way the RFID is connected to 100 is via 106) , configured to identify a medication type (see [0007] and [0045]-[0046] where the device verifies the drug before administration).
Claims 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra et al. (Pub. No. 2011/0015511) in view of Kamen et al. (Pub. No. 2013/0177455) in view of Taylor et al. (Pub. No. 2016/0030683 also published as Becton Dickinson: WO 2014/152704 A1 as listed on the IDS dated 03/19/2018) in view of Roy et al. (Pub. No. 2011/0237917).
Regarding claim 12, Bousamra et al. teaches a system (10, Fig. 1) including: an intravascular (IV) device (46, see [0044] it is the Examiner’s position that it is known in the art that an ambulatory insulin pump as described in [0044] has a needle for delivering medicament; hence, the ambulatory insulin pump is an IV device), comprising: an electronic device (18, Fig. 2) programed to: receive a control signal (74, Fig. 2) from a patient monitor (24/26, Figs. 1 and 3, see [0042]-[0043] and [0049]); timestamp measured medication information (169, see Fig. 3 and [0057]); the patient monitor (24/26), comprising: an electronic device (102, Fig. 3) programmed to: receive measured the medication information from the IV device (46, see Fig. 3 where 102 is in communication with 46); receive vital sign information (see [0059] where blood glucose is received); timestamp the vital sign information (see [0058]): and a display (108, Fig. 3) configured to display the vital sign information and the measured medication information ([0051]). 
Bousamra et al. does not teach a flow detector configured to measure a flow rate of a medication; a temperature sensor configured to measure a temperature of the medication a reader, connected by a cord to the syringe body, configured to identify a medication type, an electronic device programmed to set a flow rate based on a received control signal, and adjust the control signal for a delay in transmission between the IV device and the patient monitor, and the displaying the vital sign information and the measured medication information.  However, Kamen et al. teaches an infusion pump (19, Fig. 19) having a flow detector (48, Fig. 3) configured to measure a flow rate of a medication; a temperature sensor (34, Fig. 3) configured to measure a temperature of the medication (see [0318]) and an electronic device (37, Fig. 3) programmed to set a flow rate based on a received control signal (see [0306] and [0308]).
It would have been obvious to one of ordinary skill in the art to modify the ambulatory infusion pump taught by Bousamra et al. by adding the flow meter and temperature sensor taught by Kamen et al. for controlling the flow of fluid to the patient (see [0441]-[0442]) and for detecting the temperature of the fluid in the tube to ensure that the temperature of the fluid does not exceed a predetermined threshold (see [0036] and [0313]) and to configure the processor taught by Bousamra to be in communication and receive signals from the flow meter and temperature sensor as taught by Kamen et al. for regulating the flow of fluid and temperature of the fluid (see [0306], [0308] and [0318].  Further, Bousamra et al. teaches that modification made be made to the device (see [0095]).
Bousamra et al. in view of Kamen et al. does not teach a reader, connected by a cord to (100/102, Fig. 10B) having a reader (RFID, see [0065]), connected by a cord (106, Fig. 10B) to the syringe body (needle of 100, see 35 U.S.C. 112(b) rejection above for interpretation) configured to identify a medication type (see [0007] and [0045]-[0046] where the device verifies the drug before administration), and a displaying vital sign information alongside the measured medication information (see Fig. 6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bousamra et al. in view of Kamen et al. by adding the smart sensor having the RFID to the ambulatory insulin pump taught and configuring the smart sensor to be in communication with the wired and wireless components of the system taught by Bousamra et al. in view of Kamen et al. and to configure the display for displaying vital sign information alongside medication information for ensure that the correct dosage of drug is delivered to the patient (see [0005]).  Further, Bousamra et al. teaches that modification made be made to the device (see [0095]).
Bousamra et al. in view of Kamen et al. in view of Taylor et al. does not teach adjust the control signal for a delay in transmission between the IV device and the patient monitor.  However, Roy et al. teaches adjusting a control signal for a delay in transmission between an IV device and a patient monitor (see [0011], [0014]-[0016]).
It would have been obvious ton one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bousamra et al. in view of Kamen et al. in view of Taylor et al. by adding the filter unit taught by Roy et al. to the device for determining (see[0014]).  Further, Bousamra et al. teaches that modification made be made to the device (see [0095]).
Regarding claim 13, Bousamra et al. in view of Kamen et al. in view of Taylor et al. in view of Roy et al. teaches including at least two IV devices (46 and 48, Fig. 1 of Bousamra et al).
Regarding claim 17, Bousamra et al. in view of Kamen et al. in view of Taylor et al. in view of Roy et al. teaches wherein the measured medication information consists of a flow rate measured by the flow detector (48) and a temperature measured by the temperature sensor (34, see rejection of claim 1 above).
Regarding claim 18, Bousamra et al. in view of Kamen et al. in view of Taylor et al. in view of Roy et al. teaches wherein the display (108) is further configured to display the vital sign information alongside the measured medication information in a time-synchronized manner (see Bousamra et al., [0057]).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra et al. (Pub. No. 2011/0015511) in view of Kamen et al. (Pub. No. 2013/0177455) in view of Taylor et al. (Pub. No. 2016/0030683 also published as Becton Dickinson: WO 2014/152704 A1 as listed on the IDS dated 03/19/2018) in view of Roy et al. (Pub. No. 2011/0237917) in view of Steen (Patent No. 6,142,149).
Regarding claim 14, Bousamra et al. in view of Kamen et al. in view of Taylor et al. in view of Roy et al. does not teach the electronic device of the IV device programmed to reset the flow rate to a default flow rate if the control signal is lost. However, Steen teaches resetting a (see Col. 5, lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Taylor et al. by adding the fail-safe solenoid taught by Steen to the device for maintaining a safe flow of medicament when no control signal is received (see Col. 5, lines 54-57).  Further, Bousamra et al. teaches that modification made be made to the device (see [0095]).
Regarding claim 15, Bousamra et al. in view of Kamen et al. in view of Taylor et al. in view of Roy et al. does not teach the electronic device of the IV device programmed to reset the flow rate to a default flow rate if the patient vital sign information is lost. .  However, Steen teaches resetting a sensor to a default if a signal is lost (see Col. 5, lines 54-57).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Taylor et al. by adding the fail-safe solenoid taught by Steen to the device for maintaining a safe flow of medicament when no signal from the vital sign sensor is received (see Col. 5, lines 54-57).  Further, Bousamra et al. teaches that modification made be made to the device (see [0095]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra et al. (Pub. No. 2011/0015511) in view of Kamen et al. (Pub. No. 2013/0177455) in view of Taylor et al. (Pub. No. 2016/0030683 also published as Becton Dickinson: WO 2014/152704 A1 as listed on the IDS dated 03/19/2018) in view of Roy et al. (Pub. No. 2011/0237917) in view of Locke et al. (Pub. No. 2008/0071214).
Regarding claim 19, Bousamra et al. in view of Kamen et al. in view of Taylor et al. in view of Roy et al. does not teach wherein the display is further configured to change the color of the waveform in accordance with a flow rate change.  However, Locke et al. teaches a medical (see Figs. 6F-6G) wherein the display changes color corresponding to a change in flow rate (see [0048] and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the graphical display trend line such that the graphical display trend line changes color corresponding to a change in flow rate for providing the clinician with visual information to make it easier to detect a fluid leak ([0048]).  Further, Bousamra et al. teaches that modification made be made to the device (see [0095]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra et al. (Pub. No. 2011/0015511) in view of Kamen et al. (Pub. No. 2013/0177455) in view of Taylor et al. (Pub. No. 2016/0030683 also published as Becton Dickinson: WO 2014/152704 A1 as listed on the IDS dated 03/19/2018) in view of Roy et al. (Pub. No. 2011/0237917).
Regarding claim 20, Bousamra et al. in view of Kamen et al. in view of Taylor et al. in view of Roy et al. teaches wherein the displayed vital sign information includes electrocardiogram (EKG) (see Bousamra et al., [0056], arterial blood pressure (see Bousamra et al., [0056], and Sp02 (see Taylor [0077]) displayed together in waveform format (see Taylor Fig. 6B and rejection above where the display is configured to display information simultaneously).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783